DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, wherein the CPC lens body includes a geometry such that a portion of light entering the concave lens entrance surface exits as collimated light about a peripheral region of the lens exit surface and the remaining portion of light exits as non-collimated light from a central region of the lens exit surface; wherein the peripheral region of the lens exit surface surrounds the central region of the lens exit surface.
Claim 12 recites, inter alia, wherein the CPC lens body includes a geometry such that a portion of light entering the concave lens entrance surface exits as collimated light about a peripheral region of the lens exit surface and the remaining portion of light exits as non-collimated light from a central region of the lens exit surface;
wherein the peripheral region of the lens exit surface surrounds the central region
of the lens exit surface.
Claims 2-11 and 13-24 are allowed based on dependency on an allowed base claim.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shastry et al. (US 2010/0053973 A1), Onaka et al. (US 2013/0194795A1), Ijzerman (US 7,789,536 B2) teach illumination devices comprising lens and LEDs..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M APENTENG/Examiner, Art Unit 2875                                 

/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875